

[Execution Version]
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is made and entered into this
11th day of January, 2012, by and among Green Star, Inc., a Texas corporation
(“Green Star”), Fine Dining Club, Inc., a Texas corporation (“Fine Dining”),
(Green Star and Fine Dining are collectively referred to as the “Companies”),
Thanasi Mantas, an individual (the “Seller”), Adelphi Group Ltd., a Texas
limited Partnership (“Adelphi”), PNYX Limited Partnership, a Texas limited
partnership (“PNYX”), RCI Dining Services (Stemmons), Inc., a Texas corporation
(“RCI Stemmons”), RCI Dining Services (Stemmons 2), Inc., a Texas corporation
(“RCI Dining,” and collectively with RCI Stemmons,  the “Purchasers”) and RCI
Holdings, Inc., a Texas corporation (“RCI Holdings”).  The Companies, Seller,
Purchasers, Adelphi, PNYX and RCI Holdings are sometimes hereinafter
collectively referred to as the “Parties”.


WHEREAS, the Parties hereto (except for RCI Holdings), as well as Blue Star
Entertainment, Inc. (“Blue Star”) and RCI Dining Services (Inwood), Inc. (“RCI
Inwood”) previously entered into a Stock Purchase Agreement on or about November
18, 2011 (the “Prior Agreement”);


WHEREAS, the Prior Agreement was amended on or about December 28, 2011;


WHEREAS, the Parties hereto, with the acknowledgement of and notice to Blue Star
and RCI Inwood wish to terminate the Prior Agreement, as amended, and enter into
this Agreement on the terms and conditions as set forth herein;


WHEREAS, by their execution hereof the Parties hereby terminate the Prior
Agreement and enter into this Agreement on the terms and conditions set forth
herein;


WHEREAS, the Seller owns 100% of the shares of common stock of Green Star and
Fine Dining;


WHEREAS, Green Star owns and operates an adult cabaret known as Silver City
Cabaret (“Silver City”) located at 7501 N. Stemmons Freeway, Dallas, Texas 75247
(the “Silver City Premises”) pursuant to a Sexually Oriented Business license
issued by the city of Dallas for 7501 N. Stemmons Freeway, Dallas, Texas;


WHEREAS, Fine Dining has a concession to provide alcohol sales and services to
Green Star at the Silver City Premises;


WHEREAS, Adelphi owns the real properties commonly known as 7501 N. Stemmons
Freeway, Dallas, Texas 75247 and 7600 John West Carpenter Freeway, Dallas, Texas
75247, and the improvements, including building and fixtures, located on the
properties (collectively, the “Adelphi Real Property”) as more fully described
on Exhibit “A” attached hereto and where Silver City is located;


WHEREAS, PNYX owns the real property commonly known as 7506 John West Carpenter
Freeway, Dallas, Texas 75247, and the improvements, including building and
fixtures, located on the properties (collectively, the “PNYX Real Property”) as
more fully described on Exhibit “B” attached hereto;

 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Seller desires to sell his shares of common stock of Green Star to
RCI Stemmons and his shares of Fine Dining to RCI Dining, all on the terms and
conditions set forth herein;


WHEREAS, RCI Stemmons desires to purchase the shares of common stock of Green
Star and RCI Dining desires to purchase the shares of common stock of Fine
Dining all on the terms and conditions set forth herein;


WHEREAS, the acquisitions of 100% of the shares of common stock of Green Star
and  Fine Dining by the Purchasers will sometimes be referred to collectively
herein as the “Acquisition”.


WHEREAS, in connection with this Acquisition, (i) Adelphi desires to sell the
Adelphi Real Property to RCI Holdings, a wholly owned subsidiary of Rick’s
Cabaret International, Inc. (“Rick’s”), free and clear of all liens, claims or
encumbrances and (ii) PNYX desires to sell the PNYX Real Property to RCI
Holdings, free and clear of all liens, claims or encumbrances; and


WHEREAS, RCI Holdings desires to purchase the Adelphi Real Property and the PNYX
Real Property from Adelphi and PNYX, respectively.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I
PURCHASE AND SALE OF THE SHARES


Section 1.1           Sale of the Green Star Shares.  Subject to the terms and
conditions set forth in this Agreement, at the Closing (as hereinafter defined),
the Seller hereby agrees to sell, transfer, convey and deliver to RCI Stemmons
all of the shares of common stock of Green Star, free and clear of all
encumbrances, which represents all of the outstanding capital stock of Green
Star (the “Green Star Shares”), and shall deliver to RCI Stemmons stock
certificates representing the Green Star Shares, duly endorsed to RCI Stemmons.


Section 1.2           Sale of the Fine Dining Shares.  Subject to the terms and
conditions set forth in this Agreement, at the Closing, the Seller hereby agrees
to sell, transfer, convey and deliver to RCI Dining all of the shares of common
stock of Fine Dining, free and clear of all encumbrances, which represents all
of the outstanding capital stock of Fine Dining (the “Fine Dining Shares”), and
shall deliver to RCI Dining stock certificates representing the Fine Dining
Shares, duly endorsed to RCI Dining.


Section 1.3           Purchase Price.  As consideration for the purchase of the
Green Star Shares and the Fine Dining Shares (collectively, the “Shares”), the
Purchasers shall pay to Seller aggregate consideration of $1,500,000 (the
“Purchase Price”).  The Purchase Price shall be payable at Closing, as follows:
 
Stock Purchase Agreement - Page 2
 
 
 

--------------------------------------------------------------------------------

 


 
(i)
RCI Stemmons shall pay or cause to be paid $1,400,000 to the Seller as
consideration for the Green Star Shares pursuant to a promissory note (the
“Green Star Note”) executed by RCI Stemmons; and



 
(ii)
RCI Dining shall pay or cause to be paid $100,000 to the Seller as consideration
for the Fine Dining Shares pursuant to a promissory note (the “Fine Dining
Note”) executed by RCI Dining.



The Green Star Note and the Fine Dining Note are hereinafter collectively
referred to as the “Purchasers’ Note”.  Each of the Purchasers’ Notes shall bear
interest, initially, at the rate of five and one-half percent (5 ½%) per annum,
the terms and conditions of which are as follows:



 
(a)
Payments of interest only for months one (1) through twelve (12);




 
(b)
Thereafter, one hundred and nineteen (119) equal monthly installments of 
principal and interest, based upon a fifteen (15) year amortization schedule,
with a balloon payment of all outstanding principal and  interest due thereon on
the one hundred and thirty second (132nd)  month from the date of execution of
the Purchasers’ Note, provided however, that the payee will have a one time
right, effective the sixty-  first (61st) month after the date of execution of
the Purchasers’ Note, to adjust the existing interest rate from five and
one-half percent  (5.5%) to prime plus two and one-half percent (2.5%), but in
no event to exceed nine percent (9%) per annum;



The Purchasers’ Notes shall contain, among other usual and customary default
provisions, the following default provisions:


A.           A default under the Adelphi Promissory Note (as defined in Section
2.3(i) below), the PNYX Promissory Note (as defined in Section 2.3(iii) below)
or  any of the Purchasers’ Notes will be deemed to be a default under all of the
Purchasers’ Notes; and


B.           In the event that RCI Holdings or any of its affiliates, directly
or indirectly, acquire any interest in any real property located within a 1,000
foot radius of the Adelphi Real Property or the PNYX Real Property and an
application or “prospective” application for a sexually oriented business
license for the acquired property is or has been filed with the City of Dallas,
then such event will be deemed a default under the Purchasers’ Notes.


The Purchasers’ Notes shall also contain a provision that in the event that RCI
Stemmons is notified that there is a cause to suspend, revoke or not renew its
then existing sexually oriented business license then they shall give written
notice of same to Seller within ten (10) days and will undertake to keep Seller
informed regarding the actions taken by RCI Stemmons.
 
Stock Purchase Agreement - Page 3
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE II
CLOSING


Section 2.1           The Closing.  The closing of the transactions contemplated
by this Agreement shall take place on the later of January 13, 2012 (the
“Closing”), or five (5) business days after the Purchasers have obtained all
required approvals and authorizations for  (a) a revised RM Mixed Beverage
License in the name of Fine Dining and/or such other entity as Purchasers may
select reflecting the change in corporate control resulting from the sale of the
Fine Dining Shares to RCI Dining for the sale of alcoholic beverages on the
Silver City Premises located at 7501 N. Stemmons Freeway;  (b) a sexually
oriented business license issued by the City of Dallas for Suite A, 7501 N.
Stemmons Freeway to operate an adult cabaret featuring adult topless
entertainment in the name of Green Star, Inc. d/b/a Silver City based upon the
revised application which reflects the sale of the Green Star Shares to RCI
Stemmons; and (c) a dance hall license issued by the City of Dallas for Suite A,
7501 N. Stemmons Freeway (the “Closing Date”).  With the assistance of Seller
and Seller’s counsel, Purchasers have filed the necessary revised applications
or the requests with the TABC and/or the City of Dallas and shall diligently
pursue same.  The Closing will take place at the law office of Axelrod, Smith &
Kirshbaum, 5300 Memorial Drive, Suite 700, Houston, Texas, 77007, or at such
other place as agreed upon among the parties hereto.  Notwithstanding the
foregoing, in the event that the Purchasers are unable to obtain the approval
and authorizations as set forth herein by February 1, 2012, then either party
hereto may terminate this Agreement by giving written notice to the other
parties as provided for in Section 12.2, and this Agreement shall be of no
further force or effect.


Section 2.2           Delivery and Execution.  At the Closing: (a) the Seller
shall deliver to RCI Stemmons and RCI Dining certificates evidencing the Green
Star Shares and the Fine Dining Shares, respectively, free and clear of any
liens, claims, equities, charges, options, rights of first refusal or
encumbrances, duly endorsed to the Purchasers or accompanied by duly executed
stock powers in form and substance satisfactory to the Purchasers against
delivery by the Purchasers to the Seller of payment in an amount equal to the
Purchase Price of the shares being purchased in the manner set forth in Section
1.3 above; and (b) the Related Transactions (as defined below) shall be
consummated concurrently with the Closing.


Section 2.3           Related Transactions.  In addition to the purchase and
sale of the Shares, the following actions must take place contemporaneously at
the Closing (collectively, the "Related Transactions"):


 
(i)
Sale of the Adelphi Real Property.  At the Closing, Adelphi shall sell,
transfer, convey and deliver by Special Warranty Deed, which will convey good
and marketable title to the Adelphi Real Property to RCI Holdings, free and
clear of liens, claims and encumbrances.  As consideration for the purchase of
the Adelphi Real Property, RCI Holdings shall pay to Adelphi at Closing (x)
$300,000 by cashier’s check, certified funds or wire transfer and (y) $6,200,000
pursuant to a Secured Promissory Note (the “Adelphi Promissory Note”) executed
by and obligating RCI Holdings, bearing interest, initially, at the rate of five
and one-half percent (5.5%) per annum, the terms and conditions of which are as
follows:

 
Stock Purchase Agreement - Page 4
 

 
 

--------------------------------------------------------------------------------

 



 
(a)
Payments of interest only for months one (1) through twelve (12);




 
(b)
Thereafter, one hundred and nineteen (119) equal monthly installments of 
principal and interest, based upon a fifteen (15) year amortization schedule,
with a balloon payment of all outstanding principal and interest due thereon on
the one hundred and thirty second (132nd) month from the date of execution of
the Adelphi Promissory Note, provided however, that




 
(1) 
The payee will have a one time right, effective the sixty-first (61st) month
after the date of execution of the Adelphi Promissory Note, to adjust the
existing interest rate from five and one-half percent (5.5%) to prime plus two
and one-half percent (2.5%), but in no event to exceed nine percent (9%) per
annum;




 
(2)
At the end of the forty-eighth (48th) month, the payee will have the right, with
one hundred and eighty (180) days notice to the maker, to require a principal
draw down payment of $500,000 (the “Initial Draw Down”); and




 
(3)
Thirty-six (36) months after the payment of the Initial Draw Down of principal,
the payee will have the right, with one hundred and eighty (180) days notice to
the maker, to require an additional principal draw down payment  of $500,000.



In the event that any draw down principal payments are made, then the monthly
principal and interest payments due thereafter will be adjusted to reflect the
then outstanding principal balance of the Adelphi Promissory Note.  The initial
monthly payment for the Adelphi Promissory Note shall be due thirty (30) days
after the date of Closing of the Acquisition, with each subsequent monthly
payment due thereafter.


The Adelphi Promissory Note shall be secured by the Adelphi Real Property as
well as the Green Star Shares and the Fine Dining Shares.  In addition, the
Adelphi Promissory Note shall contain, among other usual and customary default
provisions, the following default provisions:


(A)           A default under the PNYX Promissory Note or any of the Purchasers’
Notes will be deemed to be a default under the Adelphi Promissory Note; and
 
Stock Purchase Agreement - Page 5
 

 
 

--------------------------------------------------------------------------------

 

(B)           In the event that RCI Holdings or any of its affiliates directly
or indirectly acquire any interest in any real property located within a 1,000
foot radius of the Adelphi Real Property and an application or “prospective”
application for a sexually oriented business license for the acquired property
is or has been filed with the City of Dallas, then such event will be deemed a
default under the Adelphi Promissory Note, the PNYX Promissory Note and all of
the Purchasers’ Notes.


 
The Adelphi Promissory Note shall also contain a provision that in the event
that  RCI Stemmons is notified that there is a cause to suspend, revoke or not
renew its then existing sexually oriented business license then they shall give
written notice of same to Seller within ten (10) days and will undertake to keep
Seller informed regarding the actions taken by RCI Stemmons.



 
(ii)
Adelphi and RCI Holdings shall execute the Real Estate Purchase Agreement, which
will provide for the terms and conditions for the conveyance of good and
marketable title of the Adelphi Real Property, which Real Estate Purchase
Agreement will be submitted to a title company mutually acceptable to RCI
Holdings and Adelphi.



 
(iii)
Sale of the PNYX Real Property.  At the Closing, PNYX shall sell, transfer,
convey and deliver by Special Warranty Deed, which will convey good and
marketable title to the PNYX Real Property to RCI Holdings, free and clear of
liens, claims and encumbrances.  As consideration for the purchase of the PNYX
Real Property, RCI Holdings shall pay to PNYX at Closing (x) $700,000 by
cashier’s check, certified funds, or wire transfer and (y) $300,000 pursuant to
a Promissory Note (the “PNYX Promissory Note”) executed by and obligating RCI
Holdings, bearing interest, initially, at the rate of five and one-half percent
(5.5%) per annum, the terms and conditions of which are as follows:




 
(a)
Payments of interest only for months one (1) through twelve (12);



 
(b)
Thereafter, one hundred and nineteen (119) equal monthly installments
of  principal and interest, based upon a fifteen (15) year amortization
schedule, with a balloon payment of all outstanding principal and interest due
thereon on the one hundred and thirty second (132nd) month from the date of
execution of the PNYX Promissory Note, provided however, that the payee will
have a one time right, effective the sixty-first (61st) month after the date of
execution of the PNYX Promissory Note to adjust the existing interest rate from
five and one-half percent (5.5%) to prime plus two and one-half percent (2.5%),
but in no event to exceed nine percent (9%) per annum;



The initial monthly payment for the PNYX Promissory Note will be due thirty (30)
days after the date of Closing of the Acquisition, with each subsequent monthly
payment due thereafter.
 
Stock Purchase Agreement - Page 6
 

 
 

--------------------------------------------------------------------------------

 


The PNYX Promissory Note shall be secured by the PNYX Real Property.  In
addition, the PNYX Promissory Note shall contain, among other usual and
customary default provisions, the following default provisions:


(A)           A default under the Adelphi Promissory Note or any of the
Purchasers’ Notes will be deemed to be a default under the PNYX Promissory Note;
and


(B)           In the event that RCI Holdings or any of its affiliates directly
or indirectly acquire any interest in any real property located within a 1,000
foot radius of the PNYX Real Property and an application or “prospective”
application for a sexually oriented business license for the acquired property
is or has been filed with the City of Dallas, then such event will be deemed a
default under the PNYX Promissory Note and all of the Purchasers’ Notes.


 
The PNYX Promissory Note shall also contain a provision that in the event that
RCI Stemmons is notified that there is a cause to suspend, revoke or not renew
its then existing sexually oriented business license then they shall give
written notice of same to Seller within ten (10) days and will undertake to keep
Seller informed regarding the actions taken by RCI Stemmons.



 
(iv)
PNYX and RCI Holdings shall execute the Real Estate Purchase Agreement, which
will provide for the terms and conditions for the conveyance of good and
marketable title of the PNYX Real Property, which Real Estate Purchase Agreement
will be submitted to a title company mutually acceptable to RCI Holdings and
PNYX.



 
  (v)
Covenant Not to Compete.  As partial consideration for the Purchasers entering
into this Agreement, the Seller shall enter into a Non-Competition Agreement
pursuant to the terms of which the Seller will agree for a period of five (5)
years not to compete, either directly or indirectly, with the Purchasers, Green
Star or Fine Dining or any of their affiliates, by owning, participating or
operating an establishment featuring live female nude or semi-nude adult
entertainment, whether serving alcoholic beverages or not, within Dallas County
and all contiguous counties thereto, except that the Non-Competition Agreement
shall specifically exclude the property located at 1449 Inwood Road, Dallas,
Texas 75247.  A copy of the form of Non-Competition Agreement is attached hereto
as Exhibit 2.3(v).



 
(vi)
Termination of Existing Lease Agreements.  Any lease agreements relating to the
Adelphi Real Property will be terminated at Closing.  All rights of Lessor under
any such lease agreements shall remain Lessor’s sole property and likewise all
liabilities under any such lease agreements shall remain Lessor’s sole
obligation.

 
Stock Purchase Agreement - Page 7
 

 
 

--------------------------------------------------------------------------------

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER, GREEN STAR AND FINE DINING


The Seller, Green Star and Fine Dining hereby represent and warrant to the
Purchasers as follows:


Section 3.1.          Organization, Good Standing and Qualification.


(a)           Each of the Companies (i) is a Texas corporation duly organized,
validly existing and in good standing under the laws of the state of Texas, (ii)
has all requisite power and authority to carry on its business, and (iii) is
duly qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to the Seller, the Purchasers, Green Star or
Fine Dining.


(b)           At Closing, the authorized capital stock of Green Star consists of
100,000 shares of common stock, $.01 par value, of which 6,000 shares are
validly issued and outstanding.  There are no shares of preferred stock
authorized or issued and there is no other class of capital stock authorized or
issued by Green Star.  All of the issued and outstanding shares of common stock
of Green Star are owned by the Seller and are fully paid and
non-assessable.  None of the Green Star Shares issued are in violation of any
preemptive rights.  Green Star has no obligation to repurchase, reacquire, or
redeem any of its outstanding capital stock.  There are no outstanding
securities convertible into or evidencing the right to purchase or subscribe for
any shares of capital stock of Green Star, there are no outstanding or
authorized options, warrants, calls, subscriptions, rights, commitments or any
other agreements of any character obligating Green Star to issue any shares of
its capital stock or any securities convertible into or evidencing the right to
purchase or subscribe for any shares of such stock, and there are no agreements
or understandings with respect to the voting, sale, transfer or registration of
any shares of capital stock of Green Star.


(c)           At Closing, the authorized capital stock of Fine Dining consists
of 1,000 shares of common stock, $1.00 par value, of which 1,000 shares are
validly issued and outstanding.  There are no shares of preferred stock
authorized or issued and there is no other class of capital stock authorized or
issued by Fine Dining.  All of the issued and outstanding shares of common stock
of Fine Dining are owned by the Seller and are fully paid and
non-assessable.  None of the Fine Dining Shares issued are in violation of any
preemptive rights.  Fine Dining has no obligation to repurchase, reacquire, or
redeem any of its outstanding capital stock.  There are no outstanding
securities convertible into or evidencing the right to purchase or subscribe for
any shares of capital stock of Fine Dining, there are no outstanding or
authorized options, warrants, calls, subscriptions, rights, commitments or any
other agreements of any character obligating Fine Dining to issue any shares of
its capital stock or any securities convertible into or evidencing the right to
purchase or subscribe for any shares of such stock, and there are no agreements
or understandings with respect to the voting, sale, transfer or registration of
any shares of capital stock of Fine Dining.
 
Stock Purchase Agreement - Page 8
 

 
 

--------------------------------------------------------------------------------

 


Section 3.2           Subsidiaries.  None of the Companies have any
subsidiaries.


Section 3.3           Ownership of the Shares.  The Seller owns, beneficially
and of record, all of the Shares of Green Star and Fine Dining, free and clear
of any liens, claims, equities, charges, options, rights of first refusal, or
encumbrances.


Section 3.4           Authorization.  All corporate action on the part of Green
Star and Fine Dining necessary for the authorization, execution, delivery and
performance of this Agreement by Green Star and Fine Dining has been taken or
will be taken prior to the Closing.  Green Star and Fine Dining each have the
requisite corporate power and authority to execute, deliver and perform this
Agreement.  This Agreement, when duly executed and delivered in accordance with
its terms, will constitute a valid and binding obligation of Green Star and Fine
Dining, enforceable against each in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, and other similar laws of
general application relating to or affecting creditors’ rights and to general
equitable principles.


Section 3.5           No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by the Companies does not:  (i) conflict with,
violate, or constitute a breach of or a default under any other outstanding
agreements or the charter or bylaws of any of the Companies, (ii) result in the
creation or imposition of any lien, claim, or encumbrance of any kind upon the
Shares, or (iii) require any authorization, consent, approval, exemption, or
other action by or filing with any third party or Governmental Authority under
any provision of:  (a) any applicable Legal Requirement, or (b) any credit or
loan agreement, promissory note, or any other agreement or instrument to which
the Seller, Green Star or Fine Dining is a party or by which the Shares may be
bound or affected.  For purposes of this Agreement, "Governmental Authority"
means any foreign governmental authority, the United States of America, any
state of the United States, and any political subdivision of any of the
foregoing, and any agency, department, commission, board, bureau, court, or
similar entity, having jurisdiction over the parties hereto or their respective
assets or properties.  For purposes of this Agreement, "Legal Requirement" means
any law, statute, injunction, decree, order or judgment (or interpretation of
any of the foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.


Section 3.6           Consents.  No permit, consent, approval or authorization
of, or designation, declaration or filing with, any Governmental Authority or
any other person or entity is required on the part of the Seller, Green Star or
Fine Dining in connection with the execution and delivery by the Seller, Green
Star or Fine Dining of this Agreement or the consummation and performance of the
transactions contemplated hereby.
 
Stock Purchase Agreement - Page 9
 

 
 

--------------------------------------------------------------------------------

 

Section 3.7           Pending Claims.   Except as set forth in Exhibit 3.7,
there is no claim, suit, arbitration, investigation, action, litigation or other
proceeding, whether judicial, administrative or otherwise, now pending or, to
the Seller’s, Green Star’s or Fine Dining’s knowledge, contemplated or
threatened against the Seller, Green Star or Fine Dining before any court,
arbitration, administrative or regulatory body or any governmental agency which
may result in any judgment, order, award, decree, liability or other
determination which will or could reasonably be expected to have any material
effect upon the Seller, Green Star or Fine Dining or the transfer by the Seller
to the Purchasers of the Shares under this Agreement, nor is there any basis
known to the Seller, Green Star or Fine Dining for any such action.  No
litigation is pending, or, to the Seller’s, Green Star’s or Fine Dining’s
knowledge, threatened against the Seller, Green Star or Fine Dining, or their
assets or properties which seeks to restrain or enjoin the execution and
delivery of this Agreement or any of the documents referred to herein or the
consummation of any of the transactions contemplated thereby or hereby.  Neither
the Seller, Green Star nor Fine Dining is subject to any judicial injunction or
mandate or any quasi-judicial or administrative order or restriction directed to
or against them or which would affect Green Star or Fine Dining or the Shares to
be transferred under this Agreement.


Section 3.8           Taxes.  Each of the Companies has timely and accurately
prepared and filed all federal, state, foreign and local tax returns and reports
required to be filed prior to such dates and have timely paid all taxes shown on
such returns as owed for the periods of such returns, including all sales taxes
and withholding or other payroll related taxes shown on such returns.  None of
the Companies is delinquent in the payment of any tax or governmental charge of
any nature.  The Seller has no knowledge of any liability for any tax to be
imposed by any taxing authorities as of the date of this Agreement and as of the
Closing that is not adequately provided for.  No assessments or notices of
deficiency or other communications have been received by the Seller or any of
the Companies with respect to any tax return which has not been paid, discharged
or fully reserved against and no amendments or applications for refund have been
filed or are planned with respect to any such return.  None of the federal,
state, foreign and local tax returns of any of the Companies has been audited by
any taxing authority.  The Seller has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against any of the
Companies for any period, nor of any basis for any such assessment, adjustment
or contingency.  There are no agreements between any of the Companies and any
taxing authority, including, without limitation, the Internal Revenue Service,
waiving or extending any statute of limitations with respect to any tax return.


Section 3.9           Financial Statements.  The Seller and each of the
Companies has or will deliver to the Purchasers the unaudited balance sheets of
each of the Companies as of September 30, 2011, together with the related
unaudited statements of income, for the periods then ended (collectively
referred to as the “Financial Statements”). Such Financial Statements, including
the related notes, are in accordance with the books and records of each of the
Companies and fairly represent the financial position of each of the Companies
and the results of operations and changes in financial position of each of the
Companies as of the dates and for the periods indicated, in each case in
conformity with generally accepted accounting principles applied on a consistent
basis.  Except as, and to the extent reflected or reserved against in the
Financial Statements, each of the Companies, as of the date of the Financial
Statements, has no material liability or obligation of any nature, whether
absolute, accrued, continued or otherwise, not fully reflected or reserved
against in the Financial Statements.
 
Stock Purchase Agreement - Page 10
 

 
 

--------------------------------------------------------------------------------

 

Section 3.10         No Material Adverse Change.  Since the dates of the
Financial Statements, each of the Companies has conducted its business in the
ordinary course, consistent with past practice, and there has been no (i) change
that has had or would reasonably be expected to have a material adverse effect
upon the assets, properties or business or the financial condition or other
operations of any of the Companies; (ii) acquisition or disposition of any
material asset by any of the Companies or any contract or arrangement therefore,
otherwise then for fair value in the ordinary course of business; (iii) material
change in any of the Companies’ accounting principles, practices or methods;
(iv) incurrence of any material indebtedness or lending of money to any person
or entity; (v) acceleration, termination, modification or cancellation or any
agreement, contract, lease or license (or series of related agreements,
contracts, leases or licenses) involving more than $5,000, either individually
or in the aggregate to which any of the Companies is a party; or (vi) delay or
postponement in the payment of any accounts payable or other liabilities.


Section 3.11         Labor Matters. None of the Companies is a party or
otherwise subject to any collective bargaining agreement with any labor union or
association.  There are no discussions, negotiations, demands or proposals that
are pending or have been conducted or made with or by any labor union or
association, and there are not pending or threatened against any of the
Companies any labor disputes, strikes or work stoppages.  To the best of
Seller’s and each of the Companies’ knowledge, each of the Companies is in
compliance with all federal and state laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and, to their
knowledge, is not engaged in any unfair labor practices.  Neither the Companies
nor the Seller is aware of any claim of alleged misclassification of
entertainers as independent contractors by any individual or government
agency.  None of the Companies is a party to any written or oral contract,
agreement or understanding for the employment of any officer, director or
employee of any of the Companies.


Section 3.12         Compliance with Laws.  Each of the Companies is, and at all
times prior to the date hereof has been in compliance with all statutes, orders,
rules, ordinances and regulations applicable to it or to the ownership of its
assets or the operation of its businesses, except for failures to be in
compliance that would not have a material adverse effect on the business,
properties, condition (financial or otherwise) or prospects of such
company.  Neither the Seller nor any of the Companies has any basis to expect,
nor has is received, any order or notice of any such violation or claim of
violation of any such statute, order, rule, ordinance or regulation by such
company.  Exhibit 3.12 sets forth all licenses and permits held by each of the
Companies used in the operation of its businesses, all of which are in good
standing and in effect as of the Closing Date.  These licenses and permits
represent all of the licenses and permits required by each of the Companies for
the operation of its business.


Section 3.13         Title to Properties; Encumbrances.  Each of the Companies
has good and marketable title to all of its properties and assets, real and
personal, tangible and intangible, that are material to the condition (financial
or otherwise), business, operations or prospects of such company, free and clear
of all mortgages, claims, liens, security interests, charges, leases,
encumbrances and other restrictions of any kind and nature, except (i) as
disclosed in the Financial Statements of the Companies, (ii) statutory liens not
yet delinquent, and (iii) such liens consisting of zoning or planning
restrictions, imperfections of title, easements and encumbrances, if any, as do
not materially detract from the value or materially interfere with the present
use of the property or assets subject thereto or affected thereby.   At the time
of Closing, the assets of each of the Companies will include, but will not be
limited to, the assets set forth in each of the Companies’ 2010 corporate income
tax return, along with all equipment and fixtures located on the Silver City
Premises as of the Closing Date.
 
Stock Purchase Agreement - Page 11
 

 
 

--------------------------------------------------------------------------------

 


Section 3.14         No Liabilities.  As of the Closing Date, each of the
Companies does not and will not have any obligation or liability (contingent or
otherwise) or unpaid bill to any third party except as expressly set forth
herein in Exhibit 3.7 and Article X.


Section 3.15         Contracts and Leases.  Except as disclosed on Exhibit 3.15,
each of the Companies does not (i) have any leases of personal property relating
to the assets of such company, whether as lessor or lessee and (ii) have any
contractual or other obligations relating to the assets of such company, whether
written or oral.  Each of the Companies has not given any power of attorney to
any person or organization for any purpose relating to the business or assets of
such company.  Green Star has an existing real estate lease agreement with
Adelphi covering the real property where Silver City operates its adult
entertainment cabaret located at Suite A, 7501 N. Stemmons Freeway, Dallas,
Texas 75247.  Each of the Companies shall provide to the Purchasers prior to
Closing each and every contract, lease or other document relating to its assets
to which it is subject or is a party or a beneficiary.  To the Seller’s and the
Companies’ knowledge, such contracts, leases or other documents are valid and in
full force and effect according to their terms and constitute legal, valid and
binding obligations of Green Star or Fine Dining and the other respective
parties thereto and are enforceable in accordance with their terms.  The Seller
and the Companies have no knowledge of any default or breach under such
contracts, leases or other documents or of any pending or threatened claims
under any such contracts, leases or other documents.  Neither the execution of
this Agreement, nor the consummation of all or any of the transactions
contemplated under this Agreement, will constitute a breach or default under any
such contracts, leases or other documents which would have a material adverse
effect on the financial condition of any of the Companies or the operation of
Silver City after Closing.


Section 3.16         No Pending Transactions.  Except for the transactions
contemplated by this Agreement and the Related Transactions contemplated in
Section 2.3 herein, neither the Seller nor any of the Companies is a party to or
bound by or the subject of any agreement, undertaking, commitment or discussions
or negotiations with any person that could result in: (i) the sale, merger,
consolidation or recapitalization of any of the Companies; (ii) the sale of any
of the assets of any of the Companies; (iii) the sale of any outstanding capital
stock or other securities of any of the Companies; (iv) the acquisition by any
of the Companies of any operating business or the capital stock of any other
person or entity; (v) the borrowing of money; (vi) any agreement with any of the
respective officers, managers or affiliates of any of the Companies; or (vii)
the expenditure of more than $5,000, in the aggregate, or the performance by any
of the Companies extending for a period more than one year from the date hereof,
other than in the ordinary course of business.


Section 3.17        Material Agreements; Action.    Except for the transactions
contemplated by this Agreement and the Related Transactions contemplated in
Section 2.3 herein, there are no material contracts, agreements, commitments,
understandings or proposed transactions, whether written or oral, to which the
Seller or any of the Companies are a party or by which they are bound that
involve or relate to (i) any of the respective officers, directors or
stockholders of any of the Companies or (ii) covenants of the Seller or any of
the Companies not to compete in any line of business or with any person in any
geographical area or covenants of any other person not to compete with any of
the Companies in any line of business or in any geographical area.
 
Stock Purchase Agreement - Page 12


 
 

--------------------------------------------------------------------------------

 


Section 3.18         Insurance Policies.  Copies of all insurance policies
maintained by any of the Companies will be delivered to the Purchasers prior to
Closing.  The policies of insurance held by any of the Companies are in such
amounts, and insure against such losses and risks, as each of the Companies
reasonably deems appropriate for its property and business operations.  All such
insurance policies are in full force and effect, and all premiums due thereon
have been paid.  Valid policies for such insurance will be outstanding and duly
in force at all times prior to the Closing.


Section 3.19         No Default.  Neither the Seller nor any of the Companies is
in default under any term or condition of any instrument evidencing, creating or
securing any indebtedness of any of the Companies, and there has been no default
in any material obligation to be performed by the Seller or any of the Companies
under any other contract, lease, agreement, commitment or undertaking to which
any of the Companies is a party or by which it or its assets or properties are
bound, nor has the Seller or any of the Companies waived any material right
under any such contract, lease, agreement, commitment or undertaking.


Section 3.20         Books and Records.  The books of account, minute books,
stock record books and other records of each of the Companies, all of which will
be made available to the Purchasers prior to Closing, are and will be accurate
and complete and have been maintained in accordance with sound business
practices.  Upon Closing, all books and records will be in the possession of the
Purchasers.


Section 3.21         Banks and Brokerage Accounts.  Exhibit 3.21 sets forth (a)
a true and complete list of the names and locations of all banks, trust
companies, securities brokers and other financial institutions at which any of
the Companies has an account or safe deposit box or maintains a banking,
custodial, trading or other similar relationship, and (b) a true and complete
list and description of each such account, box and relationship, indicating in
each case the account number and the names of the respective officers,
employees, agents or other similar representatives having signatory power with
respect thereto.


Section 3.22         Environmental.  To the best of the Seller’s and the
Companies’ knowledge, the Silver City Premises is not in violation of any state,
local or federal statutes, laws, regulations, ordinances or rules pertaining to
health or the environment requirements affecting the Silver City Premises.
Neither the Seller, Green Star nor Fine Dining has received any citation,
directive, letter or other communication, written or oral, or any notice of any
proceeding, claim or lawsuit relating to any environmental issue arising out of
the ownership or occupation of the Silver City Premises, and there is no basis
known to the Seller, Green Star or Fine Dining for any such action.
 
Stock Purchase Agreement - Page 13


 
 

--------------------------------------------------------------------------------

 

Section 3.23         Notices.  Neither the Seller nor the Companies or any
representative of the Seller or the Companies have received any written notice
(i) from any insurance companies, governmental agencies or from any other
parties of any condition, defects or inadequacies with respect to the Silver
City Premises which, if not corrected, would result in termination of insurance
coverage or increase its cost, (ii) from any governmental agencies or any other
third parties with respect to any violations of any building codes and/or zoning
ordinances or any other governmental laws, regulations or orders affecting the
Silver City Premises, including, without limitation, the Americans With
Disabilities Act, (iii) of any pending or threatened condemnation proceedings
with respect to the Silver City Premises, or (iv) of any proceedings which could
or would cause the change, redefinition or other modification of the zoning
classification of the Silver City Premises.


Section 3.24         Proceedings Relating to the Silver City Premises.  Except
as set forth in Exhibit 3.24, there is no pending, or to the best knowledge of
the Seller or the Companies or any representative of the Seller or the
Companies, contemplated or threatened judicial, municipal or administrative
proceedings with respect to, or in any manner affecting the Silver City Premises
or any portion thereof, including, without limitation, proceedings for or
involving tenant evictions, collections, condemnations, eminent domain, alleged
building code or zoning violations, personal injuries or property damage alleged
to have occurred on the Silver City Premises or by reason of the use and
operation of the Silver City Premises, or written notice of any attachments,
executions, assignments for the benefit of creditors, receiverships,
conservatorships or voluntary or involuntary proceedings in bankruptcy or
pursuant to any other debtor relief laws pending or threatened against the
Seller or the Companies or the Silver City Premises itself, or the taking of the
Silver City Premises for public needs.


Section 3.25         Public Improvements.  None of the Seller, the Companies or
any representative of the Seller or the Companies has knowledge of any existing
or proposed public improvements which involve or which may result in any charge
being levied or assessed against the Silver City Premises or which will or could
result in the creation of any lien upon the Silver City Premises or any part
thereof.


Section 3.26         Certificates.  To the best knowledge of the Seller, the
Companies or any representative of the Seller or the Companies, all certificates
of occupancy, licenses, permits, authorizations and approvals required by law or
by any governmental authority having jurisdiction over the Silver City Premises
have been obtained and are in full force and effect.


Section 3.27         Material Defect.  To the best knowledge of the Seller, the
Companies or any representative of the Seller or the Companies, there are no
material defects to the Silver City Premises which have not been disclosed in
writing to the Purchaser.


Section 3.28         Flooding.  To the best knowledge of the Seller, the
Companies or any representative of the Seller or the Companies no flooding has
occurred on the Silver City Premises.


Section 3.29         Necessary Permits and Licenses.  Except for (a) a revised
RM Mixed Beverage License in the name of Fine Dining and/or such other entity as
Purchasers may select reflecting the change in corporate control resulting from
the sale of the Fine Dining Shares to RCI Dining for the sale of alcoholic
beverages on the Silver City Premises located at 7501 N. Stemmons Freeway;  (b)
a sexually oriented business license issued by the City of Dallas for Suite A,
7501 N. Stemmons Freeway to operate an adult cabaret featuring adult topless
entertainment in the name of Green Star, Inc. d/b/a Silver City based upon the
revised application which reflects the sale of the Green Star Shares to RCI
Stemmons; and (c) a dance hall license issued by the City of Dallas for Suite A,
7501 N. Stemmons Freeway.  There are no other specialized licenses or permits
required to allow the Purchasers to operate, conduct and manage their business
in a manner identical to the operation, conduct and management presently
conducted on the Silver City Premises.
 
Stock Purchase Agreement - Page 14


 
 

--------------------------------------------------------------------------------

 


Section 3.30         Disclosure.  No representation or warranty of the Seller or
any of the Companies contained in this Agreement (including the exhibits hereto)
contains any untrue statement or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.


Section 3.31         Employee Benefit Plans.  None of the Companies is a party
to any employee-benefit plan.


Section 3.32         Brokerage Commission.  No broker or finder has acted on
behalf of the Seller or any of the Companies in connection with this Agreement
or the transactions contemplated hereby and no person is entitled to any
brokerage or finder’s fee or compensation in respect thereto based in any way on
agreements, arrangements or understandings made by or on behalf of the Sellers
or any of the Companies.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE SELLER


The Seller hereby makes the following representations and warranties to the
Purchasers, which representations and warranties shall be true and correct on
the date hereof and on and as of the Closing Date:


Section 4.1           Ownership of the Shares.  The Seller owns, beneficially
and of record, all of the Shares, free and clear of any liens, claims, equities,
charges, options, rights of first refusal, or encumbrances.  The Seller has the
unrestricted right and power to transfer, convey and deliver full ownership of
the Shares without the consent or agreement of any other person and without any
designation, declaration or filing with any governmental authority.  Upon the
transfer of the Shares to the Purchasers as contemplated herein, the Purchasers
will receive good and valid title thereto, free and clear of any liens, claims,
equities, charges, options, rights of first refusal, encumbrances or other
restrictions (except those imposed by applicable securities laws).


Section 4.2           Authorization.  The Seller represents that he is a person
of full age of majority, with full power, capacity, and authority to enter into
this Agreement and perform the obligations contemplated hereby by and for
himself and his spouse.  All action on the part of the Seller necessary for the
authorization, execution, delivery and performance of this Agreement by him has
been taken, or will be taken by him prior to the Closing Date.  This Agreement,
when duly executed and delivered in accordance with its terms, will constitute
legal, valid and binding obligations of the Seller enforceable against him in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting
creditors’ rights generally or by general equitable principles.
 
Stock Purchase Agreement - Page 15


 
 

--------------------------------------------------------------------------------

 


Section 4.3           Consents.  No consent, approval or authorization of, or
designation, declaration or filing with, any other person or entity (other than
governmental entities) is required on the part of the Seller in connection with
the execution and delivery by the Seller of this Agreement or the consummation
and performance of the transactions contemplated hereby.


Section 4.4           No Solicitation or Pending Transactions.  Except for the
transactions contemplated by this Agreement, the Seller is not a party to or
bound by or the subject of any agreement, undertaking, commitment or discussions
or negotiations with any person that could result in the sale of any of the
Shares.  The Seller agrees that from the date of his execution of this Agreement
until the Closing Date, he will not offer to sell or solicit any offer to
purchase or engage in any discussions or activities of any nature whatsoever,
directly or indirectly, involving in any manner the actual or potential sale,
transfer, encumbrance, pledge, collateralization or hypothecation of the Shares,
or any assets of any of the Companies.  The Seller hereby agrees to advise the
Purchasers of any contact from any third party regarding the acquisition of the
Shares or other investment in any of the Companies, or of any contact which
would relate to the transactions contemplated by this Agreement.


Section 4.5           Disclosure.  No representation or warranty of the Seller
contained in this Article IV contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein in light of the circumstances under which they were made, not
misleading.


ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASERS AND RCI HOLDINGS


The Purchasers and RCI Holdings hereby represent and warrant, jointly and
severally, to the Seller and the Companies as follows:


Section 5.1           Organization, Good Standing and Qualification.  Each of
the Purchasers and RCI Holdings (i) is an entity duly organized, validly
existing and in good standing under the laws of the state of Texas, (ii) has all
requisite power and authority to carry on its business, and (iii) is duly
qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to the Purchasers.


Section 5.2           Authorization.  All corporate action on the part of each
of the Purchasers and RCI Holdings necessary for the authorization, execution,
delivery and performance of this Agreement by it has been taken and will be
taken prior to Closing.  Each of the Purchasers and RCI Holdings has the
requisite corporate power and authority to execute, deliver and perform this
Agreement.  This Agreement, when duly executed and delivered in accordance with
its terms, will constitute legal, valid, and binding obligations of each of the
Purchasers enforceable against each in accordance with its terms, except as may
be limited by bankruptcy, insolvency, and other similar laws affecting
creditors' rights generally or by general equitable principles.
 
Stock Purchase Agreement - Page 16


 
 

--------------------------------------------------------------------------------

 
 
Section 5.3           No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by each of the Purchasers and RCI Holdings does
not: (i) conflict with, violate, or constitute a breach of or a default under or
(ii) require any authorization, consent, approval, exemption, or other action by
or filing with any third party or Governmental Authority under any provision
of:  (a) any applicable Legal Requirement, or (b) any credit or loan agreement,
promissory note, or any other agreement or instrument to which either of the
Purchasers is a party.


Section 5.4           Consents.  No permit, consent, approval or authorization
of, or designation, declaration or filing with, any Governmental Authority or
any other person or entity is required on the part of either of the Purchasers
and RCI Holdings in connection with the execution and delivery by the Purchasers
of this Agreement or the consummation and performance of the transactions
contemplated hereby other than as required under the federal securities laws.


Section 5.5           Disclosure.  No representation or warranty of either of
the Purchasers and RCI Holdings contained in this Agreement (including the
exhibits hereto) contains any untrue statement or omits to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading.


Section 5.6           Brokerage Commission.  No broker or finder has acted on
behalf of the Purchasers and RCI Holdings in connection with this Agreement or
the transactions contemplated hereby, and no person is entitled to any brokerage
or finder’s fee or compensation in respect thereto based in any way on
agreements, arrangements or understandings made by or on behalf of either of the
Purchasers.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
OF ADELPHI AND PNYX
AND WITH RESPECT TO SECTION 6.6
OF ADELPHI, PNYX AND THE SELLER


Adelphi and PNYX hereby represent and warrant to the Purchasers and RCI Holdings
as follows and with respect to Section 6.6, Adelphi, PNYX and Seller hereby
represent and warrant, jointly and severally, to the Purchasers and RCI Holdings
as follows:


Section 6.1           Organization, Good Standing and Qualification.  Each of
Adelphi and PNYX  (i) is a Texas limited partnership duly organized, validly
existing and in good standing under the laws of the state of Texas, (ii) has all
requisite power and authority to carry on its business, and (iii) is duly
qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to either Adelphi or PNYX.
 
Stock Purchase Agreement - Page 17


 
 

--------------------------------------------------------------------------------

 

Section 6.2          Authorization.  All action on the part of Adelphi and PNYX
necessary for the authorization, execution, delivery and performance of this
Agreement by it has been taken and will be taken prior to Closing.  Each of
Adelphi and PNYX has the requisite power and authority to execute, deliver and
perform this Agreement.  This Agreement, when duly executed and delivered in
accordance with its terms, will constitute legal, valid, and binding obligations
of Adelphi and PNYX enforceable against each in accordance with its terms,
except as may be limited by bankruptcy, insolvency, and other similar laws
affecting creditors' rights generally or by general equitable principles.
 
Section 6.3           No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by each of Adelphi and PNYX does not: (i) conflict
with, violate, or constitute a breach of or a default under or (ii) require any
authorization, consent, approval, exemption, or other action by or filing with
any third party or Governmental Authority under any provision of:  (a) any
applicable Legal Requirement, or (b) any credit or loan agreement, promissory
note, or any other agreement or instrument to which either Adelphi or PNYX is a
party.


Section 6.4           Consents.  No permit, consent, approval or authorization
of, or designation, declaration or filing with, any Governmental Authority or
any other person or entity is required on the part of either of Adelphi or PNYX
in connection with the execution and delivery by Adelphi or PNYX of this
Agreement or the consummation and performance of the transactions contemplated
hereby other than as required under the federal securities laws.


Section 6.5           Disclosure.  No representation or warranty of either
Adelphi or PNYX contained in this Agreement (including the exhibits hereto)
contains any untrue statement or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.


Section 6.6           Asbestos.  Adelphi, PNYX  and Seller represent and warrant
that the Adelphi Real Property and the PNYX Real Property may contain asbestos
materials.  In the event that asbestos material is discovered and identified
on/in the Adelphi Real Property or the PNYX Real Property then Adelphi, PNYX and
Seller shall immediately take all necessary action to remove any asbestos
material that may be present and remediate the property.  Seller, Adelphi and
PNYX shall pay the cost of  the removal and remediation of the Adelphi Real
Property and/or PNYX Real Property and shall provide written verification that
the properties are free from any asbestos material.


ARTICLE VII
CONDITIONS TO CLOSING OF
SELLER, THE COMPANIES, ADELPHI AND PNYX


Each obligation of the Seller, each of the Companies, Adelphi and PNYX to be
performed on the Closing Date shall be subject to the satisfaction of each of
the conditions stated in this Article VII, except to the extent that such
satisfaction is waived by the Seller, the Companies, Adelphi and PNYX in
writing.


Section 7.1           Representations and Warranties Correct.  The
representations and warranties made by each of the Purchasers and RCI Holdings
contained in this Agreement will be true and correct as of the Closing Date.
 
Section 7.2           Covenants.  All covenants, agreements and conditions
contained in this Agreement to be performed by the Purchasers and RCI Holdings
on or prior to the Closing Date will have been performed or complied with in all
respects.
 
Stock Purchase Agreement - Page 18


 
 

--------------------------------------------------------------------------------

 
 
Section 7.3           Delivery of Certificate.  Each of the Purchasers and RCI
Holdings shall provide to the Seller, the Companies, Adelphi and PNYX
certificates, dated the Closing Date and signed by the President of each of the
Purchasers, to the effect set forth in Section 7.1 and 7.2 for the purpose of
verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions.


Section 7.4           Payment of Purchase Price.  The Purchasers shall have
tendered the Purchase Price for the Shares as referenced in Section 1.3 to the
Seller concurrently with the Closing.


Section 7.5           Related Transactions.  The Related Transactions set forth
in Section 2.3 will be consummated concurrently with the Closing.


Section 7.6           Corporate Resolutions.  Each of the Purchasers shall
provide corporate resolutions of the Board of Directors of each of the
Purchasers which approve the transactions contemplated herein and authorize the
execution, delivery and performance of this Agreement and the documents referred
to herein to which it is or is to be a party dated as of the Closing Date.


Section 7.7           Absence of Proceedings.  No action, suit or proceeding by
or before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against either of the Purchasers.


ARTICLE VIII
CONDITIONS TO CLOSING OF
THE PURCHASERS AND RCI HOLDINGS


Each obligation of each of the Purchasers and RCI Holdings to be performed on
the Closing Date will be subject to the satisfaction of each of the conditions
stated in this Article VIII, except to the extent that such satisfaction is
waived by each of the Purchasers and RCI Holdings in writing.


Section 8.1           Representations and Warranties Correct.  The
representations and warranties made by the Seller and each of the Companies,
Adelphi and PNYX hereof shall be true and correct as of the Closing Date.


Section 8.2           Covenants.  All covenants, agreements and conditions
contained in this Agreement to be performed by the Seller and each of the
Companies, Adelphi and PNYX on or prior to the Closing Date will have been
performed or complied with in all respects.
 
Stock Purchase Agreement - Page 19


 
 

--------------------------------------------------------------------------------

 

Section 8.3           Delivery of Certificate.  The Seller and each of the
Companies, Adelphi and PNYX will each provide to the Purchasers and RCI Holdings
certificates, dated the Closing Date and signed by the Seller and by the
President of each of the Companies or their General Partner, respectively, to
the effect set forth in Section 8.1 and 8.2 for the purpose of verifying the
accuracy of such representations and warranties and the performance and
satisfaction of such covenants and conditions.


Section 8.4           Delivery of Shares.  The Seller shall have delivered
certificates evidencing the Shares of the Companies duly endorsed to the
Purchasers or accompanied by duly executed stock powers in form and substance
satisfactory to the Purchasers.


Section 8.5           Corporate Resolutions.  Each of the Companies and the
limited partnerships shall provide to the Purchasers and RCI Holdings a
corporate or partnership resolution of the Board of Directors of each of the
Companies or the limited partnership, respectively, which approve all of the
transactions contemplated herein and authorizes the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.


Section 8.6           Consents; Status of Permits and Licenses.  The Purchasers
shall have obtained all required approvals and authorizations to conduct their
business as is presently being conducted on the Silver City Premises by the
Companies, including  (a) a revised RM Mixed Beverage License in the name of
Fine Dining and/or such other entity as Purchasers may select reflecting the
change in corporate control resulting from the sale of the Fine Dining Shares to
RCI Dining for the sale of alcoholic beverages on the Silver City Premises
located at 7501 N. Stemmons Freeway;  (b) a sexually oriented business license
issued by the City of Dallas for Suite A, 7501 N. Stemmons Freeway to operate an
adult cabaret featuring adult topless entertainment in the name of Green Star,
Inc. d/b/a Silver City based upon the revised application which reflects the
sale of the Green Star Shares to RCI Stemmons; and (c) a dance hall license
issued by the City of Dallas for Suite A, 7501 N. Stemmons Freeway.


Section 8.7           Related Transactions.  The Related Transactions set forth
in Section 2.3 will be consummated concurrently with the Closing.


Section 8.8           Ability to Audit.  Within the Due Diligence Period, the
financial records of each of the Companies will be maintained and exist in such
a manner as to allow for a certified audit as determined by the Purchasers.


Section 8.9           Satisfactory Diligence.  Within the Due Diligence Period
(as defined in Section 9.2 below), each of the Purchasers will have concluded
its due diligence investigation of the Companies and the business of Silver City
and the Companies’ respective assets and properties and all other matters
related to the foregoing, and will be satisfied, in their sole discretion, with
the results thereof.


Section 8.10         Resignations.  All of the officers and directors of each of
the Companies shall have provided to the Purchasers their written resignations.
 
Section 8.11         Termination of Existing Leases.   Any and all existing
leases for the Silver City Premises will have been terminated.
 
Stock Purchase Agreement - Page 20


 
 

--------------------------------------------------------------------------------

 
 
Section 8.12         No Liabilities Outstanding.  None of the Companies will
have any obligations or liabilities (contingent or otherwise) or unpaid bill to
any third party as of the Closing Date.
 
Section 8.13         Absence of Proceedings.  No action, suit or proceeding by
or before any court or any governmental or regulatory authority will have been
commenced and no investigation by any governmental or regulatory authority will
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against any of the Companies or any of
their assets.
 
ARTICLE IX
COVENANTS OF THE SELLER
 AND THE COMPANIES


Section 9.1           Stand Still.  To induce the Purchasers to proceed with
this Agreement, the Seller and each of the Companies agree that until the
Closing Date or the termination of this Agreement, no representative of any of
the Companies or any representative of the Seller will offer to sell or solicit
any offer to purchase or engage in any discussions or activities of any nature
whatsoever, directly or indirectly, involving in any manner the actual or
potential sale, transfer, encumbrance, pledge, collateralization or
hypothecation of any ownership interest in or assets of the any of the Companies
or Silver City.  The Seller and each of the Companies hereby agree to advise the
Purchasers of any contact from any third party regarding the acquisition or
other investment in any of the Companies, or of any contact which would relate
to the transactions contemplated by this Agreement.


Section 9.2           Access; Due Diligence.  Between the date of this Agreement
and January 13, 2012 (the “Due Diligence Period”), the Seller shall cause each
of the Companies to (a) provide the Purchasers and their authorized
representatives reasonable access to all its plants, offices, warehouse and
other facilities and properties, and to its books and records; (b) permit the
Purchasers to make inspections thereof; and (c) cause its officers and advisors
to furnish the Purchasers with such financial and operating data and other
information with respect to its business and properties and to discuss with the
Purchasers and their authorized representatives its affairs as the Purchasers
may from time to time reasonably request.


Section 9.3           Conduct of Business.  From the date of the execution
hereof until the Closing Date, each of the Companies shall operate itself and
Silver City in the ordinary course consistent with past practices, and:


 
(a)
None of the Companies will authorize, declare, pay or effect any dividends or
liquidate or distribute any common stock or other equity interest or undertake
any direct or indirect redemption, purchase or other acquisition of any equity
interest;

 
 
(b)
None of the Companies will make any changes in its condition (financial or
otherwise), liabilities, assets, or business or in any of its business
relationships, including relationships with suppliers or customers, that, when
considered individually or in the aggregate, might reasonably be expected to
have a material adverse effect on it;

 
Stock Purchase Agreement - Page 21
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
None of the Companies will increase the salary or other compensation payable or
to become payable by it to any employee, or the declaration, payment, or
commitment or obligation of any kind for the payment by it of a bonus or other
additional salary or compensation to any such person except in the normal course
of business, consistent with its past practices;



 
(d)
None of the Companies will sell, lease, transfer or assign any of their assets,
tangible or intangible, other than inventory for a fair consideration, in the
ordinary course of business;



 
(e)
None of the Companies will accelerate, terminate, modify or cancel any
agreement, contract, lease or license (or series of related agreements,
contracts, leases and licenses) involving more than $5,000, either individually
or in the aggregate, to which it is a party, absent the consent of the
respective Purchaser;



 
(f)
None of the Companies will make any loans to any person or entity, or guarantee
any loan, absent the consent of the Purchasers;



 
(g)
None of the Companies will waive or release any right or claim held by it,
absent the consent of the Purchasers;



 
(h)
Each of the Companies will operate its business in the ordinary course and
consistent with past practices so as to preserve its business organization
intact, to retain the services of their employees and to preserve their goodwill
and relationships with suppliers, creditors, customers, and others having
business relationships with them;



 
(i)
None of the Companies will issue any note, bond or other debt security or
create, incur or assume, or guarantee any indebtedness for borrowed money or
capitalized lease obligations;



 
(j)
None of the Companies will delay or postpone the payment of accounts payable and
other liabilities outside the ordinary course of business;



 
(k)
None of the Companies will make any loan to, enter into an employment agreement
with, or enter into any other transaction with, any of its directors, officers,
and employees;



 
(l)
None of the Companies will make any change in any method, practice, or principle
of accounting involving its business or assets;



 
(m)
None of the Companies will issue, sell or otherwise dispose of any of its
capital stock or create, sell or dispose of any options, rights, conversion
rights or other agreements or commitments of any kind relating to the issuance,
sale or disposition of any of its equity interests;

 
Stock Purchase Agreement - Page 22
 
 
 

--------------------------------------------------------------------------------

 
 
 
(n)
None of the Companies will reclassify, split up or otherwise change any of its
common stock or capital structure;



 
(o)
None of the Companies will be a party to any merger, consolidation or other
business combination; and



 
(p)
Each of the Companies shall perform in all material respects all of its
obligations under material contracts, leases and other documents relating to or
affecting any of its assets, property or its business or the business of Silver
City.



ARTICLE X
TAX COVENANTS; CLOSING ADJUSTMENTS


Section 10.1         Tax Covenants.


(a)           The Seller shall be responsible for, and shall pay or cause to be
paid, and shall indemnify and hold each of the Companies and Purchasers harmless
from and against any and all federal, state and local income and property (real
and personal) taxes, including penalties and interest, if any, thereon, and for
any taxes or obligations or liabilities that may be due pursuant to the Patron
Tax, which Patron Tax was implemented by the Texas legislature, or any
obligations or liabilities pursuant to any amendments or legislation passed in
connection therewith relating to the obligation of any of the Companies to make
payment of the Patron Tax (individually, a “Tax” and collectively, “Taxes”) that
may be imposed on or assessed against any of the Companies and/or Purchasers on
account of taxes imposed upon any of the Companies or its assets prior to the
Closing Date, including all taxes due on income received by any of the Companies
prior to the Closing Date and real property taxes due under any lease agreement
for the Silver City Premises.  The Seller shall also pay or cause to be paid and
shall indemnify and hold harmless each of the Companies and Purchasers against
all losses, damages and reasonable third party costs and expenses (including
reasonable attorney, accountant and expert witness fees and disbursements)
(“Related Costs”) incurred in connection with the Taxes for which the Seller
indemnifies each of the Companies and Purchasers pursuant to this Section 10.1
(a)(or any asserted deficiency, claim demand or assessment, including the
defense or settlement thereof) or the enforcement of this Section 10.1(a).  Any
payment required to be made by the Seller pursuant to this Section 10.1(a) shall
be made within 30 days of written notice from the Purchasers.


(b)           The Purchasers shall be responsible for, and shall pay or cause to
be paid, and shall indemnify and hold the Seller harmless from and against, any
and all Taxes that may be imposed on or assessed against the Seller on account
of Taxes imposed on any of the Companies or its assets following the Closing
Date, including all taxes due on income received by any of the Companies
beginning after the Closing Date.  The Purchasers shall also pay or cause to be
paid and shall indemnify and hold harmless the Seller from and against all
Related Costs of the Sellers incurred in connection with the Taxes for which the
Purchasers indemnify the Seller pursuant to this Section 10.1(b) (or any
asserted deficiency, claim, demand or assessment, including the defense or
settlement thereof) or the enforcement of this Section 10.1(b).  Any payment
required to be made by the Purchasers pursuant to this Section 10.1(b) shall be
made within 30 days of written notice from the Seller.
 
Stock Purchase Agreement - Page 23


 
 

--------------------------------------------------------------------------------

 


(c)           For purposes of this Article X, Taxes for the period up to and
including the Closing Date (“Sellers’ Taxes”) shall be determined on the basis
of an interim closing of the books as of the Closing Date; provided, however,
that in the case of any Tax not based on income or receipts, such Sellers’ Taxes
shall be equal to the amount of such Tax for the taxable year multiplied by a
fraction, the numerator of which shall be the number of days from the beginning
of the taxable year through the day prior to the Closing Date, and the
denominator of which shall be the number of days in the taxable year.


(d)           The Purchasers shall be responsible for filing or causing to be
filed all tax returns required to be filed by or on behalf of the Companies
after the Closing Date (other than tax returns for periods ending on or before
the Closing Date but not due until after the Closing Date).


(e)           The Seller and the Purchasers shall cooperate fully with each
other and make available to each other in a timely fashion such Tax data and
other information and personnel as may be reasonably required for the payment of
any estimated Taxes and the preparation of any tax returns required to be
prepared hereunder.  The Seller and the Purchasers shall make available to the
other, as reasonably requested, all information, records or documents in their
possession relating to Tax liabilities of any of the Companies for all taxable
periods thereof ending on, before or including the Closing Date and shall
preserve all such information, records and documents until the expiration of any
applicable Tax statute of limitations or extensions thereof; provided, however,
that if a proceeding has been instituted for which the information, records or
documents are required prior to the expiration of the applicable statute of
limitations, then such information, records or documents shall be retained until
there is a final determination with respect to such proceeding.


(f)           The Purchasers and the Seller shall promptly notify each other in
writing upon receipt by the Purchasers or the Seller, as the case may be, of any
notice of any tax audits of or assessments against any of the Companies for
taxable periods ending on or before the Closing Date.  The failure of one party
promptly to notify the other party of any such audit or assessment shall not
forfeit the right to indemnity except to the extent that a party is materially
prejudiced as a result.  The Purchasers shall have the right to represent any of
the Companies’ interests in any tax proceeding relating to such tax audits or
assessments and to employ counsel of its choice at its expense provided,
however, that the Seller may, at his own cost and expense, participate in such
proceedings relating to such tax audits or assessments.  The Purchasers, on the
one hand, and the Seller, on the other, each agree to cooperate fully with the
other and its or their respective counsel in the defense against or compromise
of any claim in any tax proceeding.


(g)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all obligations under this Article X will survive the Closing
hereunder and continue until 30 days following the expiration of the statute of
limitations on assessment of the relevant Tax.
 
Stock Purchase Agreement - Page 24


 
 

--------------------------------------------------------------------------------

 


Section 10.2         Closing Adjustments.  The Seller, each of the Companies and
each of the Purchasers agree that there will be an adjustment made within ninety
(90) days of the Closing Date to adjust for any liabilities that are found to
exist of any of the Companies as of the Closing Date so that the Seller shall be
responsible and liable to the Purchasers for the liabilities of the Companies
that exist as of the Closing Date, less any credit which the Seller would be
entitled to for cash on hand, credit card receivables or pro rata portion of
prepaid items.


ARTICLE XI
INDEMNIFICATION


Section 11.1         Indemnification from Seller, Adelphi and PNYX.  Seller,
Adelphi and PNYX, jointly and severally, agree to and shall indemnify, defend
(with legal counsel reasonably acceptable to the Purchasers), and hold each of
the Purchasers and RCI Holdings, its officers, directors, employees, affiliates,
parent, agents, legal counsel, successors and assigns (collectively, the
"Purchaser Group") harmless at all times after the date of this Agreement, from
and against any and all actions, suits, claims, demands, debts, liabilities,
obligations, losses, damages, costs, expenses, penalties or injury  (including
reasonable attorneys= fees and costs of any suit related thereto) suffered or
incurred by any of the Purchaser Group arising from: (a) any misrepresentation
by, or breach of any covenant or warranty of the Seller, Adelphi, PNYX or the
Companies contained in this Agreement, or any exhibit, certificate, or other
instrument furnished or to be furnished by Seller, Adelphi, PNYX or any of the
Companies hereunder; (b) any nonfulfillment of any agreement on the part of the
Seller, Adelphi, PNYX or any of the Companies under this Agreement; (c) any
liability or obligation due to any third party by any of the Companies incurred
at or prior to the Closing Date; (d) any suit, action, proceeding, claim or
investigation against the Purchasers which arises from or which is based upon or
pertaining to Seller’s or any of the Companies’ conduct or the operation or
liabilities of the business of any of the Companies prior to the Closing Date,
including, but not limited to any claim of alleged misclassification of
entertainers as independent contractors by any individual or governmental agency
or any other claim alleging violations of any labor laws by any individual or
government agency or (e) any suit, action, proceeding, claim or investigation
against any of the Purchaser Group arising out of or resulting in any claims by
any landlord that the any of the Companies failed to fulfill any of its
obligations under any lease agreement at any time prior to the Closing Date of
this Agreement.


Section 11.2         Indemnification from Purchasers.  The Purchasers, jointly
and severally, agree to and shall indemnify, defend (with legal counsel
reasonably acceptable to the Seller) and hold the Seller and his affiliates,
agents, legal counsel, successors and assigns (collectively, the "Seller Group")
harmless at all times after the date of the Agreement from and against any and
all actions, suits, claims, demands, debts, liabilities, obligations, losses,
damages, costs, expenses, penalties or injury (including reasonable attorneys’
fees and costs of any suit related thereto)  suffered or incurred by any of the
Seller Group, arising from (a) any misrepresentation by, or breach of any
covenant or warranty of any of the Purchasers contained in this Agreement or any
exhibit, certificate, or other agreement or instrument furnished or to be
furnished by Purchaser hereunder; (b) any nonfulfillment of any agreement on the
part of any of the Purchasers under this Agreement; (c) any liability or
obligation due to any third party by any of the Companies which arose from any
activities which occurred subsequent to the Closing Date; or (d) any suit,
action, proceeding, claim or investigation against the Seller which arises from
or which is based upon or pertaining to the Purchasers’ conduct or the operation
of the business of any of the Companies and occurred subsequent to the Closing
Date.
 
Stock Purchase Agreement - Page 25


 
 

--------------------------------------------------------------------------------

 
 
Section 11.3         Defense of Claims.  If any lawsuit, enforcement action or
any attempt to collect on an alleged liability is filed against any party
entitled to the benefit of indemnity hereunder, written notice thereof shall be
given to the indemnifying party within ten (10) business days after receipt
of  notice or other date by which action must be taken; provided that the
failure of any indemnified party to give timely notice shall not affect rights
to indemnification hereunder except to the extent that the indemnifying party
demonstrates damage caused by such failure.  After such notice, the indemnifying
party shall be entitled, if it so elects, to take control of the defense and
investigation of such lawsuit or action and to employ and engage attorneys of
its own choice to handle and defend the same, at the indemnifying party's cost,
risk and expense; and such indemnified party shall cooperate in all reasonable
respects, at its cost, risk and expense, with the indemnifying party and such
attorneys in the investigation, trial and defense of such lawsuit or action and
any appeal arising therefrom; provided, however, that the indemnified party may,
at its own cost, participate in such investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom, but the fees and expenses of
such counsel shall be at the expense of such indemnified party, except to the
extent that (i) the employment thereof has been specifically authorized by the
indemnifying party in writing, (ii) the indemnifying party has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict of any material issue between the position of the indemnifying
party and the position of such indemnified party, in which case the indemnifying
party shall be responsible for the reasonable fees and expenses of no more than
one such separate counsel.  The indemnifying party shall not, without the prior
written consent of the indemnified party, effect any settlement of any
proceeding in respect of which any indemnified party is a party and indemnity
has been sought hereunder unless such settlement of a claim, investigation,
suit, or other proceeding only involves a remedy for the payment of money by the
indemnifying party and includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.


Section 11.4         Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individuals or entities absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys=
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.
 
Stock Purchase Agreement - Page 26


 
 

--------------------------------------------------------------------------------

 


Section 11.5         Right to Offset.  In the event that any of the Companies,
the Purchasers or RCI Holdings are entitled to indemnification in accordance
with Article X, Section 11.1 and/or Section 11.3 hereof, including the payment
by the Purchasers of any debts of liabilities resulting from the purchase of the
Shares which were incurred prior to the Closing Date, including any obligations
or liabilities to pay the Patron Tax, then Purchasers, the Companies or RCI
Holdings, an affiliate of the Purchasers, who has entered into certain Related
Transactions contemporaneously with the Closing of the Acquisition, shall have
the right to offset any such amount from any obligations that are then due and
payable to either the Seller, Adelphi or PNYX.  Notwithstanding the foregoing,
neither the Companies nor the Purchasers may effect any settlement or compromise
of any tax liability which would be owed by Seller as set forth in Article X for
which the Companies or the Purchasers would be entitled to a right of offset
under this Section 11.5 without the prior written consent of the Seller.


Section 11.6         Survival of Representations and Warranties.  The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending
thirty-six (36) months from the Closing Date except with respect to Section 6.6,
which survivability of such representation and warranty shall not begin to run
until the Purchasers are advised that the removal of any asbestos on/in the
Adelphi Real Property and/or the PNYX Real Property is necessary for the health
and/or safety of Purchasers’ personnel (“Survival Date”).  Notwithstanding
anything to the contrary contained herein, no claim for indemnification may be
made against the party required to indemnify (the “Indemnitor”) under this
Agreement unless the party entitled to indemnification (the “Indemnitee”) shall
have given the Indemnitor written notice of such claim as provided herein on or
before the Survival Date.  Any claim for which notice has been given prior to
the expiration of the Survival Date shall not be barred hereunder.


ARTICLE XII
MISCELLANEOUS


Section 12.1         Amendment; Waiver.  Neither this Agreement nor any
provision hereof may be amended, modified or supplemented unless in writing,
executed by all the parties hereto.  Except as otherwise expressly provided
herein, no waiver with respect to this Agreement shall be enforceable unless in
writing and signed by the party against whom enforcement is sought.  Except as
otherwise expressly provided herein, no failure to exercise, delay in
exercising, or single or partial exercise of any right, power or remedy by any
party, and no course of dealing between or among any of the parties, shall
constitute a waiver of, or shall preclude any other or further exercise of, any
right, power or remedy.


Section 12.2         Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
Person or sent by registered or certified mail (return receipt requested) or
nationally recognized overnight delivery service, postage pre-paid, addressed as
follows, or to such other address has such party may notify to the other parties
in writing:


(a)
If to the Seller:
Thanasi Mantas
   
7203 John Carpenter Freeway
   
Dallas, Texas 75247

 
Stock Purchase Agreement - Page 27


 
 

--------------------------------------------------------------------------------

 



 
with a copy to:
Roger Albright
   
3301 Elm Street
   
Dallas, Texas 75226-2562



(b)
If to Green Star,
Green Star, Inc.
 
or Fine Dining:
Fine Dining Club, Inc.
   
Attn:  Thanasi Mantas, President
   
7203 John Carpenter Freeway
   
Dallas, Texas 75247
       
with a copy to:
Roger Albright
   
3301 Elm Street
   
Dallas, Texas 75266-2562
     
(c)
If to Adelphi or PNYX:
Adelphi Group, Ltd. or
   
PNYX Limited Partnership
   
7203 John Carpenter Freeway
   
Dallas, Texas 75247
       
With copy to:
Roger Albright
   
3301 Elm Street
   
Dallas, Texas 75226-2562
     
(d)
If to RCI Stemmons or
RCI Dining Services (Stemmons), Inc.
 
RCI Dining or
RCI Dining Services (Stemmons 2), Inc.
 
RCI Holdings:
RCI Holdings, Inc.
   
Attn:  Eric Langan, President
   
10959 Cutten Road
   
Houston, Texas  77066
       
with a copy to:
Robert D. Axelrod
   
Axelrod, Smith & Kirshbaum
   
5300 Memorial Drive, Suite 700
   
Houston, Texas  77007



A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.


Section 12.3         Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
 
Stock Purchase Agreement - Page 28


 
 

--------------------------------------------------------------------------------

 


Section 12.4         Assignment; Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the parties hereto.  No
party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.


Section 12.5         Public Announcements.   The parties hereto agree that prior
to making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.


Section 12.6         Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 12.7         Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
principles of conflict of laws.  In any action between or among any of the
parties, whether arising out of this Agreement or otherwise, each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the federal and
state courts located in Harris County, Texas.


Section 12.8         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 12.9         Costs and Expenses.   Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 12.10       Section Headings.  The section and subsection headings in
this Agreement are used solely for convenience of reference, do not constitute a
part of this Agreement, and shall not affect its interpretation.
 
Stock Purchase Agreement - Page 29


 
 

--------------------------------------------------------------------------------

 


Section 12.11       No Third-Party Beneficiaries.  Nothing in this Agreement
will confer any third party beneficiary or other rights upon any person
(specifically including any employees of The Company) or any entity that is not
a party to this Agreement.


Section 12.12       Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.


Section 12.13       Further Assurances.  Each party covenants that at any time,
and from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Section 12.14       Exhibits Not Attached.  Any exhibits not attached hereto on
the date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.


Section 12.15       Termination of Agreement.  This Agreement shall terminate
and be of no force and effect and all other agreements executed herewith shall
be of no force and effect if:  (i) the transactions contemplated by this
Agreement are not consummated on or before February 1, 2012, unless all of the
parties hereto agree in writing to extend the Agreement or (ii) all of the
parties agree in writing to terminate this Agreement sooner.


Section 12.16       Attorney Review - Construction.  In connection with the
negotiation and drafting of this Agreement, the parties represent and warrant to
each other that they have had the opportunity to be advised by attorneys of
their own choice and, therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments hereto.


Section 12.17       Gender.  All personal pronouns used in this Agreement shall
include the other genders, whether used in the masculine, feminine or neuter
gender and the singular shall include the plural and vice versa, wherever
appropriate.


[SIGNATURES ON FOLLOWING PAGE]
 
Stock Purchase Agreement - Page 30


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
to become effective as of the date first set forth above.



 
RCI DINING SERVICES (STEMMONS), INC.
     
/s/ Eric Langan
 
By:  Eric Langan, President
     
RCI DINING SERVICES (STEMMONS 2), INC.
     
/s/ Eric Langan
 
By:  Eric Langan, President
     
RCI HOLDINGS, INC.
     
/s/ Eric Langan
 
By:  Eric Langan, President
     
GREEN STAR, INC.
     
/s/ Thanasi Mantas
 
By:  Thanasi Mantas, President
     
FINE DINING CLUB, INC.
     
/s/ Thanasi Mantas
 
By:  Thanasi Mantas, President
     
SELLER:
       
By:
/s/ Thanasi Mantas
   
Thanasi Mantas, Individually
       
ADELPHI GROUP LTD.
       
By:
/s/ Alexi Mantas
   
Althkos, Inc., General Partner
   
By:     Alexi Mantas, President
       
PNYX LIMITED PARTNERSHIP
       
By:
/s/ Alexi Mantas
   
Althkos, Inc., General Partner
   
By:     Alexi Mantas, President

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT “A”


Address: 7501 North Stemmons Freeway   Dallas, Texas 75247


BEING, a part of the James McLaughlin Survey, Abstract No. 845, and being a part
of Block E-1/7940 of Empire Central Addition, an addition to the City of Dallas,
according to the plat recorded in Volume 34 at page 203 of the Map Records of
Dallas County, Texas, and being more particularly described as follows:


BEGINNING, at a point in the Southwest line of Stemmons Freeway (Interstate
Highway No. 35E), said point being the most Easterly corner of said Block
E-1/7940, an X cut for corner;


THENCE, South 70 Degrees, 58 Minutes, 27 Seconds West, along the dividing line
between said Block E-1/7940 and Block E-4/7940 of said Empire Central Addition,
a distance of 306.84 feet, an iron rod found for corner;


THENCE, North 51 Degrees, 51 Minutes West, a distance of 470.05 feet to the most
Southerly corner of a tract of land conveyed to J.L. Williams and Sanders H.
Campbell by deed filed 9/20/65 in the Deed Records of Dallas County, Texas, an
iron rod found for corner;


THENCE, North 70 Degrees, 58 Minutes, 27 Seconds East, along the South line of
said Campbell tract, a distance of 568.9 feet to a point in said Southwest line
of Stemmons Freeway, an iron rod found for corner;


THENCE, South 17 Degrees, 01 Minutes, 33 Seconds East, continuing along said
Southwest line, a distance of 176.92 feet to the Place of Beginning.
 
Stock Purchase Agreement - Page 32


 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A” (CONTINUED)


Address: 7600 John Carpenter Freeway, Dallas TX 75247


BEING a part of Block E-3/7940 of EMPIRE CENTRAL ADDITION, an addition to the
City of Dallas, Dallas County, Texas, recorded in Volume 34, Page 203 of the Map
Records of Dallas County, Texas, and also being a part of that same tract of
land described in deed to Cresticon, Inc., recorded in Volume 84149, Page 2888
of the Deed Records of Dallas County, Texas, and said easement being more
particularly described as follows:


COMMENCING at the westernmost corner of a corner cut-off line at the present
intersection of the northwest R.O.W. line of Mockingbird Lane (a 135' R.O.W.)
with the northeast R.O.W. line of John W. Carpenter Freeway (State Highway 183-
a variable width R.O.W.); THENCE North 51 Degrees, 51 Minutes, 00 Seconds West,
467.00 feet to a point; THENCE North 53 Degrees, 45 Minutes, 33 Seconds West,
300.17 feet to a point; THENCE North 51 Degrees, 51 Minutes, 00 Seconds West,
66.00 feet to the POINT OF BEGINNING:


THENCE North 38 Degrees, 09 Minutes, 00 Seconds West, 386.14 feet to a point for
corner:


THENCE North 19 Degrees, 01 Minutes, 33 Seconds West, 83.88 feet to a point for
corner in the south line of that same tract of land described in deed to J.L
Williams, recorded in Volume 85089, Page 1248 of the Deed of Records of Dallas
County, Texas;


THENCE South 70 Degrees, 58 Minutes, 27 Seconds West, 12.00 feet along the south
line of said Williams property to a point for corner;


THENCE South 19 Degrees, 01 Minutes, 33 Seconds East, 77.35 feet to a point for
corner;


THENCE South 38 Degrees, 09 Minutes, 00 Seconds East, 379.60 feet to a point for
corner in the northeast line of John W. Carpenter Freeway;


THENCE South 51 Degrees, 51 Minutes, 00 Seconds East, 12.00 feet along the
northeast line of John W. Carpenter Freeway to the point of beginning and
containing 5561.81 square feet or 0.1277 acres of land.
 
Stock Purchase Agreement - Page 33


 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”


Address: 7506 John Carpenter Freeway, Dallas, Texas 75247


BEING a tract of land out of the James McLaughlin Survey, Abstract No. 845, and
being a park of Block E-3/7940 of Empire Central, as recorded in Volume 34, Page
203 of the Dallas County Plat Book Records, said tract of land being more
particularly described as follows:


BEGINNING at a point in the Northeast line of John W. Carpenter (Empire)
Freeway, said point being the most Southerly corner of Block E-3/7940;


THENCE, North 38 Degrees, 09 Minutes East, a distance of 169.6 feet to the most
Easterly corner of Block E-3/7940;


THENCE, North 51 Degrees, 51 Minutes West, along Northeast line of Block
E-3/7940, a distance of 152.91 feet to a point for corner;


THENCE, South 38 Degrees, 09 Minutes West, a distance of 374.7 feet to a point
for a corner in the Northeast line of John W. Carpenter (Empire) Freeway;


THENCE, South 53 Degrees, 45 Minutes, 33 Seconds East, along Northeast line of
John W. Carpenter (Empire) Freeway, a distance of 153.0 feet to the Place of
Beginning.
 
Stock Purchase Agreement - Page 34

 
 

--------------------------------------------------------------------------------

 